PERFECTENERGY INTERNATIONAL LIMITED


EMPLOYMENT AGREEMENT

 
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on January 16, 2009
by and between Perfectenergy International Limited, a Nevada corporation (the
“Company”) and Wennan Li (“Executive”).


RECITALS


WHEREAS, the Company is a corporation duly organized and existing under the laws
of the State of Nevada;


WHEREAS, the Executive is an individual who has served as the Company’s Chief
Executive Officer under an employment agreement with the Company’s indirect
wholly owned subsidiary, Perfectenergy (Shanghai) Limited, a company organized
under the laws of the People’s Republic of China (“Subsidiary”), dated September
1, 2005 (the “Subsidiary Agreement”);


WHEREAS, the Subsidiary Agreement expired on September 1, 2008;


WHEREAS, the Executive continues to serve as the Company’s Chief Executive
Officer;


WHEREAS, the Company and the Executive desire to memorialize the terms and
conditions of the Executive’s continued services as the Company’s Chief
Executive Officer under a new employment agreement with the Company.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions contained herein, the parties agree as follows:


1.             Renewal of Terms of Subsidiary Agreement.  The mutual promises,
covenants, and conditions contained in the Subsidiary Agreement (defined above
under “Recitals”) shall continue to be in force under the term of this
Agreement, except as provided herein.


2.             Effective Date.  The effective date of this Agreement shall be
September 2, 2008 (the “Effective Date”).


3.             Term.  The term of this Agreement shall be four (4) years from
the Effective Date, subject to early termination.


4.             Compensation.  In consideration for the Executive’s services to
the Company, the Executive shall receive a base cash salary of RMB720,000 per
annum.


5.             Miscellaneous Provisions.


4.1           All parties warrant that they possess the full authority and
capacity to enter into this Agreement and bind their respective associates.
 
 
 

--------------------------------------------------------------------------------

 


4.2           This Agreement may not be assigned by the Executive, the services
contracted for herein are specific to the Executive and may not be delegated
and/or assigned to any other person other than the Executive.


4.3           If any provision of this Agreement shall be found to be invalid or
unenforceable in any respect, the remainder of the Agreement shall remain in
full force and effect.  This Agreement shall be interpreted to provide a full
and reasonable commercial interpretation.


4.4           This Agreement expresses the entire understanding with respect to
the subject matter hereof and supersedes and terminates any prior oral or
written agreements with respect to the subject matter hereof.  Any term of this
Agreement may be amended and observance of any term of this Agreement may be
waived only with the written consent of the parties hereto.  Waiver of any term
or condition of this Agreement by any party shall not be construed as a waiver
of any subsequent breach or failure of the same term or condition or waiver of
any other term or condition of this Agreement.  The failure of any party at any
time to require performance by any other party of any provision of this
Agreement shall not affect the right of any such party to require future
performance of such provision or any other provision of this Agreement.  This
Agreement may be executed in separate counterparts each of which will be an
original and all of which taken together will constitute one and the same
agreement, and may be executed using facsimiles of signatures, and a facsimile
of a signature shall be deemed to be the same, and equally enforceable, as an
original of such signature.




This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.




COMPANY:
       
Perfectenergy International Limited
     
/s/ Xiaolin Zhuang
 
_____________________________
 
By: Xiaolin Zhuang
 
Its: Chief Financial Officer






 
EXECUTIVE:
     
/s/ Wennan Li
 
_____________________________
 
Wennan Li
   

 
 
 

--------------------------------------------------------------------------------

 